DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority PCT App. No. US2018/41685 filed July 11, 2018 and to U.S. Provisional App. No. 62/531,288 filed July 11, 2018. 

Status of Claims 
This Office Action is responsive to the preliminary amendment filed on April 2, 2021. As directed by the amendment: claims 19-20 have been amended. Thus, claims 1-20 are presently pending in this application.

Information Disclosure Statement
Acknowledgement is made to Applicant's lack of an Information Disclosure Statement submission. 

Claim Objections
Claims 1, 6, 15, and 19-20 are objected to because of the following informalities:  
Claim 1 recites “receiving the first signal”, ln 14 should read --receives the first signal--;
Claim 1 recites “determining, based on the first signal,”, ln 16 should read --determines, based on the first signal,--;
Claim 1 recites “determining, based on the reduction”, ln 19 should read --determines, based on the reduction--;
Claim 1 recites “calculating, based at least in part on the concentration,”, ln 21 should read --calculates, based at least in part on the concentration,--;
Claim 1 recites “performing at least one action”, ln 24 should read --performs at least one action--;
Claim 6 recites “receiving the sensor data”, ln 8 should read –receives the sensor data--;
Claim 6 recites “determining, based at least in part on the operating time”, ln 10 should read --determines, based at least in part on the operating time--;
Claim 6 recites “preforming at least one action”, ln 12 should read --preforms at least one action--;
Claim 15 recites “reactance of the inductor, the fluctuation data representing the measured fluctuations in impedance based on the fluctuations in the inductive reactance”, ln 4-5 should read -- reactance of the inductor, wherein the fluctuation data representing the measured fluctuations in impedance are based on the fluctuations in the inductive reactance--;
Claims 19-20 recites “forming a portable vaporization unit,”, should read --forming the portable vaporization unit,--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 19-220 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the vaporizing element is powered by a direct current circuit, and the measurement circuit directly measures the resistance of the vaporizing element.”, ln 1-3. There is insufficient antecedent basis for the “vaporizing element”, “measurement circuit”, and “resistance” limitations in claim 14 or the claims to which claim 14 depending being claim 12.  Limitations “vaporizing element”, “measurement circuit”, and “resistance” are introduced in claim 13.  Examiner believes this to be a typographical error and for the purpose of this Office Action claim 14 has been interpreted as depending from claim 13. 
Similar rational has been applied to claim 15, as such for the purpose of this Office Action claim 15 has been interpreted as depending from claim 13.

Claim 19 recites “a user of the portable vaporization unit inhaling the vapor through the mouthpiece”, ln 6-7 where “inhaling the vapor through the mouthpiece” constitutes a positive recitation of the method step of inhaling. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. 
Similar rational is applied to claim 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 19-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 19 recites “a user of the portable vaporization unit inhaling the vapor through the mouthpiece”, 6-7 which positively, not functionally, claims a user (i.e. a human being) as being required for the device in the step of inhaling.  Thereby, the claim encompasses a human organism within the scope of the claim. 
Similar rational is applied to claim 20.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7, 10-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Freeman et al. (U.S. Pub. No. 2017/0156399; hereinafter: “Freeman”).
Regarding Claim 6, Freeman discloses a device for monitoring dosage delivery of a medicament (¶¶ 0002, 0007; Examiner notes: Freeman discloses an indicator that informs the user when a dose of the substance has been inhaled.), the device comprising: a portable housing defining at least a portion of a vapor channel (317; Fig. 3; ¶ 0029); a light sensor (316, 318; Fig. 3; ¶ 0031) measuring an intensity of light transmitted across the vapor channel and producing sensor data representing the measured intensity (¶¶ 0031-0032); and processing means (304; Fig. 3) in electrical communication with the light sensor (¶¶ 0029, 0031-0035), the processing means: receiving the sensor data for an operating time during which a vapor of the medicament flows through the vapor channel [¶¶ 0031-0035; Examiner notes: Freeman discloses the processor (304; Fig. 3) records information from the sensor (316; Fig. 3). The sensor will sense in real time (as a non-limiting example, every 0.1 seconds) the intensity of the light from the signal (318; Fig. 3). Using the data from the sensor, the processor can determine when a particular amount of a vaporized substance has been produced.]; determines, based at least in part on the operating time and the measured intensity represented by the sensor data, a dosage of the medicament [¶¶ 0031-0035; Examiner notes: Freeman discloses the sensor (316; Fig. 3) senses the concentration of the vapor. For example, the sensor can be an optical sensor that senses the intensity of the light produced by the signal (318; Fig. 3). If the sensor senses a high output, this indicates that the vapor concentration is low, and the vapor/air mixture is mostly, if not all, air. If the sensor senses a low output [reduction in intensity], this indicates that the vapor concentration is high ... if the sensor senses a 5% drop in intensity from the signal 110 [from baseline measurement of intensity], that could correlate to a mixture of vapor/air that is 60% vapor., para 0031; if the heating element produces 1 mg/second [flow rate], para 0026; The processor uses data from the sensor to calculate when a particular amount of the vaporized substance has been produced (¶ 0031); the processor will collect the data from the sensor (e.g., every 0.1 seconds) on the vapor factor to determine when 3 mg has been consumed by the user. For a given time, the processor 304 will multiply the time (e.g., 0.1 seconds) by the vapor factor at that time, and will add each of these products to determine when a particular amount has been consumed (¶ 0033).]; and performs at least one action based on the dosage [¶ 0030; Examiner notes: Freeman discloses  indicator (314; Fig. 3) will indicate to the user when a particular amount of the vaporized substance has been consumed. The indicator can be an audio signal, visual signal, visual display, or a vibration. The indicator could also be a transmitter that sends a signal to an external device such as a smart phone, tablet, or computer indicating that a dose has been consumed.].
Regarding Claim 7, Freeman discloses the device wherein the light measured by the light sensor is ultraviolet (UV) light (¶ 0031) and the medicament absorbs or scatters a portion of incident UV light that impinges the medicament, the portion being detectable by the light sensor (¶¶ 0023, 0031-0036; Examiner notes: Freeman discloses the vapor particle size would determine the "reflection" properties and angle of refection. In florescence, the light may get absorbed by the vapor particles and a new light may be generated. The new light would then be picked up by the sensor.).
Regarding Claim 10, Freeman discloses the device wherein to determine the dosage, the processing means: determines the measured intensity based on the sensor data (¶¶ 0031-0035); compares the measured intensity to a baseline measurement representing the intensity measured by the light sensor when the vapor channel is empty to determine a disruption of the light caused by the vapor flowing through the vapor channel; and determines, using predetermined UV light absorption and UV light scattering properties of the medicament, a concentration of the medicament in the vapor [¶¶ 0021-0023, 0029, 0031-0036; Examiner notes: Freeman discloses the sensor (316; Fig. 3) senses the concentration of the vapor. For example, the sensor can be an optical sensor that senses the intensity of the light produced by the signal (318; Fig. 3). If the sensor senses a high output, this indicates that the vapor concentration is low, and the vapor/air mixture is mostly, if not all, air. If the sensor senses a low output (reduction in intensity), this indicates that the vapor concentration is high i.e. if the sensor senses a 5% drop in intensity from the signal 110 (from baseline measurement of intensity), that could correlate to a mixture of vapor/air that is 60% vapor; the vapor particle size would determine the "reflection" properties and angle of refection. In florescence, the light may get absorbed by the vapor particles and a new light may be generated].
Regarding Claim 11, Freeman discloses the device further comprising a flow sensor (422; Fig. 4) measuring a flow rate of the vapor through the vapor channel (¶¶ 0037-0039, 0044) and producing flow data representing the measured flow rate (¶¶ 0037-0039), wherein to determine the dosage, the processing means further: obtains the flow data; determines the measured flow rate based on the flow data; and calculates the dosage based on the concentration, the measured flow rate, and the operating time (¶¶ 0021-0023, 0029, 0031-0039).
Regarding Claim 18, Freeman discloses the device wherein the at least one action comprises obtaining a dosage history for a user, updating the dosage history to include the dosage, and recording the updated dosage history (¶¶ 0026, 0031, 0040; Examiner notes: Freeman discloses the device connected to a mobile device such as a smartphone or tablet and interfaced with a software application. The software application can record the doses that the user has inhaled and record the user's dosage experience. This information can be analyzed by the software to track and optimize the user's experience with the substance inhaled. To help improve analysis, the user could also enter personal information such as ailments, pains, weight and food intake. The information recorded can be used to accurately monitor a user's intake details and may be submitted to a doctor for review and/or improvement.).
Regarding Claim 19, Freeman discloses the device wherein the housing comprises: a first end (A, Fig. A annotated below) that connects to a body (310; Fig. 3) that defines a vaporization chamber (at B, Fig. A annotated below) for containing a material comprising the medicament [¶¶ 0029, 0033-0034; Examiner notes: Freeman discloses the reservoir (310; Fig. 3) stores the substance in unvaporized form, and the heating element (312; Fig. 3) heats the unvaporized substance from the reservoir via the wick (313; Fig. 3) to create a vaporized substance, which is then inhaled by the user.]; and a second end (C, Fig. A annotated below) that connects to a mouthpiece (D, Fig. A annotated below) and cooperates with the mouthpiece to form the vapor channel, the body, housing, and mouthpiece, when connected, forming a portable vaporization unit (Fig. 3; ¶¶ 0029-0035), a user of the portable vaporization unit inhaling the vapor through the mouthpiece (¶¶ 0029-0035), the at least one action comprising monitoring, based on the dosage, the user's usage of the portable vaporization unit [¶¶ 0029-0039; Examiner notes: Freeman discloses the device further includes an indicator (314; Fig. 3) that monitors the user’s usage based on the dosage and will indicate to the user when a particular amount of the vaporized substance has been consumed.].

    PNG
    media_image1.png
    283
    619
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3.
Regarding Claim 20, Freeman discloses the device further comprising: a body (310; Fig. 3) permanently or removably attached to the housing, the body defining a vaporization chamber (at B, Fig. A annotated above) for containing a material comprising the medicament [¶¶ 0029, 0033-0034; Examiner notes: Freeman discloses the reservoir (permanently attached to housing) stores the substance in unvaporized form, and the heating element (312; Fig. 3) heats the unvaporized substance from the reservoir via the wick (313; Fig. 3) to create a vaporized substance, which is then inhaled by the user]; and a mouthpiece (D, Fig. A annotated above) permanently or removably attached to the housing and cooperating with the housing to form the vapor channel, the body, housing, and mouthpiece, when connected, forming a portable vaporization unit ((ig. 3; ¶¶ 0029-0035), a user of the portable vaporization unit inhaling the vapor through the mouthpiece (¶¶ 0029-0035), the at least one action comprising monitoring, based on the dosage, the user's usage of the portable vaporization unit [¶¶ 0029-0039; Examiner notes: Freeman discloses the device further includes an indicator (314; Fig. 3) that monitors the user’s usage based on the dosage and will indicate to the user when a particular amount of the vaporized substance has been consumed.].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (U.S. Pub. No. 2017/0156399) in view of Van Voorhis et al. (U.S. Pub. No. 2003/0137648; hereinafter: “Voorhis”).
Regarding Claim 1, Freeman discloses a device comprising: a housing (A, Fig. B annotated below) connectable to a vaporization chamber (310; Fig. 3) and a mouthpiece (B, Fig. B annotated below) to form a portable vaporizing unit (¶ 0010) including a vapor channel (317; Fig. 3) that conducts vaporized material from an end of the vaporization chamber through the housing and the mouthpiece [¶¶ 0029-0035; Examiner notes: Freeman discloses the reservoir (310; Fig. 3) stores the substance in unvaporized form, and the heating element (312; Fig. 3) heats the unvaporized substance from the reservoir via the wick (313; Fig. 3) to create a vaporized substance, which is then inhaled by the user through the vapor channel and the mouthpiece.]; an ultraviolet (UV) light sensor (316, 318; Fig. 3) disposed at least partially within the housing (Fig. 3); a power supply (315; Fig. 3), wherein the UV light sensor comprises a UV light source (318; Fig. 3) and a UV light detector (316; Fig. 3) spaced from the UV light source to form a light path that traverses the vapor channel (¶¶ 0029-0035; Fig.3), the UV light detector on which light emitted from the UV light source into the light path is incident, and the UV light detector, generating a first signal representing an intensity of the light incident [¶¶ 0029-0035; Fig.3; Examiner notes: Freeman discloses the sensor (316; Fig. 3) can be an optical sensor that senses the intensity of the light produced by the signal (318; Fig. 3).]; and a microprocessor (304; Fig. 3) disposed in the housing (Fig. 3) and electrically connected to the UV light sensor (¶ 0029), the microprocessor: receives the first signal for an operating time during which a vapor column comprising the vaporized material flows through the vapor channel [¶¶ 0029-0035; Fig.3; Examiner notes: Freeman discloses the microprocessor records information from the sensor. Where the sensor will sense in real time (as a non-limiting example, every 0.1 seconds) the intensity of the light from the signal 318. Using the data from the sensor, the processor can determine when a particular amount has been produced.]; determines, based on the first signal, a reduction of the intensity of the light incident, the reduction being relative to a baseline measurement of the intensity when there is no disruption of the light in the light path; determining, based on the reduction and one or more properties of a medicament, a concentration of the medicament within the vaporized material [¶¶ 0029-0035; Fig.3; Examiner notes: Freeman discloses the sensor senses the concentration of the vapor. For example, the sensor can be an optical sensor that senses the intensity of the light produced by the signal. If the sensor senses a high output, this indicates that the vapor concentration is low, and the vapor/air mixture is mostly, if not all, air. If the sensor senses a low output [reduction in intensity], this indicates that the vapor concentration is high ... if the sensor senses a 5% drop in intensity from the signal 110 (from baseline measurement of intensity), that could correlate to a mixture of vapor/air that is 60% vapor.]; calculates, based at least in part on the concentration, the operating time, and a flow rate of the vapor column through the vapor channel, a dosage of the medicament received by a user inhaling the vapor column through the mouthpiece (¶¶ 0021-0023, 0029, 0031-0039); and performs at least one action based on the dosage [¶ 0030; Examiner notes: Freeman discloses  indicator (314; Fig. 3) will indicate to the user when a particular amount of the vaporized substance has been consumed. The indicator can be an audio signal, visual signal, visual display, or a vibration. The indicator could also be a transmitter that sends a signal to an external device such as a smart phone, tablet, or computer indicating that a dose has been consumed.]. 

    PNG
    media_image2.png
    317
    693
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 3 from Freeman.
Freeman does not disclose specifically disclose the device wherein the UV light sensor is electrically connected to the power supply; and wherein when powered by the power supply, the UV light detector generating the first signal representing the intensity of the light incident on an active area.
Voorhis teaches an optical speed sensing system comprising a light sensor (11, 16, 18; Fig. 1, 2) electrically connected to a power supply (26; Fig. 1-2; ¶ 0030); the light detector comprising an active area (36, 37, 38; Fig. 2), wherein light detector, when powered by the power supply, generating a signal representing the intensity of the light incident on the active area (¶¶ 0034-0035) for the purpose of providing a sensing surface of appropriate area based on the incident light (¶¶ 0030, 0069).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Freeman to include the UV light sensor being electrically connected to the power supply; and wherein when powered by the power supply, the UV light detector generating the first signal representing the intensity of the light incident on the active area as taught by Voorhis for the purpose of providing a sensing surface of appropriate area based on the incident light (¶¶ 0030, 0069).
Regarding Claim 2, the modified device of Freeman discloses the device further comprising a battery (See Freeman: 315; Fig. 3, See Voorhis: 26; Fig. 1-2) disposed in the housing (Fig. 3) and electrically connected, as the power supply, to the UV light source and the UV light detector (See Freeman: ¶ 0029, See Voorhis: ¶¶ 0026, 0030). 
Regarding Claim 3, the modified device of Freeman discloses the device wherein the microprocessor stores, as the one or more properties of the medicament, UV light absorption and UV light scattering properties of one or more cannabinoids (See Freeman: ¶¶ 0020, 0023, 0029-0035). 
Regarding Claim 4, the modified device of Freeman discloses the device further comprising a display (See Freeman: 214, 314; Fig. 2, 3) supported by the housing (Fig. 3), the display displaying status information associated with usage of the portable vaporization device, the at least one action including executing encrypted software to: generate monitoring information based on the dosage; and cause the display to include the monitoring information in the displayed status information (See Freeman: ¶¶ 0027, 0030, 0040).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Voorhis as applied to claim 1, above, and further in view of Monsees et al. (U.S. Pub. No. 2017/0095005; hereinafter: “Monsees”).
Regarding Claim 5, the modified device of Freeman discloses the device further comprising: a vaporizing element (See Freeman: 312, 313; Fig. 3) that vaporizes material contained in the vaporization chamber to produce the vaporized material (See Freeman: ¶¶ 0029, 0033-0034), the vaporizing element positioned, when the housing is connected to the vaporization chamber, to receive the material as the material is drawn out of the end of the vaporization chamber (See Freeman: ¶¶ 0029, 0033-0034) and to conduct the vaporized material into the vapor channel (See Freeman: ¶¶ 0029-0034; Fig. 3). 
The  modified device of Freeman does not explicitly disclose the device comprising a measurement circuit in electronic communication with the microprocessor and in electric communication with the vaporizing element, the measurement circuit: detecting fluctuations in one or both of the resistance and the impedance of the vaporizing element; producing fluctuation data representing the detected fluctuations; and sending the fluctuation data to the microprocessor, the microprocessor calculating the dosage further based on the fluctuations detected during the operating time. 
Monsees teaches a vaporization device comprising a measurement circuit (¶¶ 0293-0303) in electronic communication with a microprocessor (24 and “microcontroller”; ¶ 0241; Fig. 6B, 6D) and in electric communication with a vaporizing element (204; Fig. 2; ¶ 0181), the measurement circuit: detecting fluctuations in the resistance of the vaporizing element (¶¶ 0293-0303; Examiner notes: Monsees discloses the resistance of the heating element may be measured with a resistive voltage divider in contact with the heating element and a resistor with a known and substantially constant resistance; Changes in heater resistance may be roughly proportional to changes in temperature.); producing fluctuation data representing the detected fluctuations [¶¶ 0043-0044; Examiner notes: Monsees discloses the resistance of the heater (e.g., a resistive heater) may be measured (Rheater) during operation of the apparatus and compared to a target resistance, which is typically the resistance of the resistive heater at the target temperature.]; and sending the fluctuation data to the microprocessor, the microprocessor calculating the dosage further based on the fluctuations detected during the operating time [¶¶ 0043-0044; Examiner notes: Monsees discloses the in determining the partial doses and doses described herein, the temperature value used (e.g., the temperature of the vaporizable material during a dose interval, Ti, described in more detail below) may refer to the unitless resistive ratio (e.g., Rheater/Rreference) {based on change/fluctuation in reference} or it may refer to the normalized/corrected temperature (e.g., in• C.).] for the purpose of accounting for the change in resistance due to the heating of the vaporizing element (¶ 0034).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Freeman to include the measurement circuit in electronic communication with the microprocessor and in electric communication with the vaporizing element, the measurement circuit: detecting fluctuations in one or both of the resistance and the impedance of the vaporizing element; producing fluctuation data representing the detected fluctuations; and sending the fluctuation data to the microprocessor, the microprocessor calculating the dosage further based on the fluctuations detected during the operating time as taught by Monsees for the purpose of accounting for the change in resistance due to the heating of the vaporizing element (See Monsees: ¶ 0034).

Claims 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman as applied to claims 6 and 7, respectively, above, and further in view of Voorhis.
Regarding Claim 8, Freeman discloses the device of claim 7 wherein the light sensor comprises: a UV light detector (316; Fig. 3) measuring the intensity based on the light incident on the active area; and a UV light source (318; Fig. 3) emitting the light across the vapor channel and onto the UV light detector [¶¶ 0029-0035; Fig. 3; Examiner notes: Freeman discloses the sensor (316; Fig. 3) can be an optical sensor that senses the intensity of the light produced by the signal (318; Fig. 3).];
Freeman does not explicitly disclose the device wherein the UV light detector having an active area. 
Voorhis teaches an optical speed sensing system comprising a light sensor (11, 16, 18; Fig. 1, 2) electrically connected to a power supply (26; Fig. 1-2; ¶ 0030); the light detector comprising an active area (36, 37, 38; Fig. 2), wherein light detector, when powered by the power supply, generating a signal representing the intensity of the light incident on the active area (¶¶ 0034-0035) for the purpose of providing power to the light source to generate the light for the detection system and providing a sensing surface of appropriate area based on the incident light (¶¶ 0030, 0069).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Freeman to include the UV light detector having the active area as taught by Voorhis for the purpose of providing power to the light source to generate the light for the detection system and providing a sensing surface of appropriate area based on the incident light (See Voorhis: ¶¶ 0030, 0069).

Regarding Claim 16, Freeman discloses the device of claim 6further comprising a battery (315; Fig. 3) disposed in the housing (¶ 0029; Fig. 3). 
Freeman does not explicitly disclose the device wherein the battery is electrically connected and providing power to the light sensor and the processing means. 
Voorhis teaches the one or more batteries (26; Fig. 1-2) electrically connected and providing power to a light sensor (11, 16, 18; Fig. 1, 2) and the processing means (¶¶ 0026, 0030; Examiner notes: Voorhis disclose a DC battery source can be used as the power source, providing power to the light source 16 and electrical components of the optical speed sensing system.) for the purpose of providing power to the light source to generate the light for the detection system (¶ 0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Freeman to include the battery being electrically connected and providing power to the light sensor and the processing means as taught by Voorhis for the purpose of providing power to the light source to generate the light for the detection system (See Voorhis: ¶ 0030). 
Regarding Claim 17, the modified device of Freeman discloses the device wherein the battery is further electrically connected and provide power to a vaporizing element (See Freeman: 312, 313; Fig. 3) that vaporizes a material comprising the medicament to produce the vapor (See Freeman: ¶¶ 0029, 0033-0034). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Voorhis as applied to claim 8, above, and further in view of Stroka (U.S. Pub. No. 2003/0025086).
Regarding Claim 9, the modified device of Freeman discloses the device, shown above. 
The modified device of Freeman does not specifically disclose the device wherein the light emitted by the UV light source has a maximum intensity at a wavelength of 370 nanometers. 
Stroka teaches a detecting device wherein the light emitted by the UV light source has a maximum intensity at a wavelength of 370 nanometers (¶ 0023A UV-light emitting diode (UV-LED) with a peak emission wavelength of 370 nm is used for fluorescence excitation, while a photo diode with a peak sensitivity of 440 nm in combination with a 418 nm cut-off filter is applied for detecting the fluorescence intensity.) for the purpose of being able to use a UV light source with a low power rating (¶ 0043).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Freeman to include the light emitted by the UV light source having the maximum intensity at the wavelength of 370 nanometers as taught by Stroka for the purpose of being able to use a UV light source with a low power rating (See Stroka: ¶ 0043). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman as applied to claim 1, above.
Regarding Claim 12, Freeman discloses the device wherein the medicament comprises one or more cannabinoids (¶ 0032) and the light sensor is configured to detect the disruption of the light associated with the concentration being low (¶ 0031). 
Freeman does not explicitly disclose the device wherein the light sensor is configured to detect the disruption of the light associated with the concentration being as low as 0.08 mg/ml in air. 
However, tuning an optical sensor to a particular sensitivity of vapor concentration in air would have been a known design parameter and would have been chosen based on considerations such as the cost of the components and the sensitivity needed for the particular application because it is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum range.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of the result effective variable in a known process is ordinarily within the skill of the art.”  See, e.g., In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In re Paterson Appeal No. 02-1189 (Fed. Cir. January 8, 2003).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Freeman to include the light sensor is configured to detect the disruption of the light associated with the concentration being as low as 0.08 mg/ml in air because determining the optimum value of a result effective variable (such as optical sensor sensitivity), would have required only ordinary skill in the art. The motivation would have been to provide an accurate measurement of concentration using sensing components compatible with the economics of mass producing the device.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view as applied to claim 6, above, and further in view of Monsees (U.S. Pub. No. 2017/0095005).
Regarding Claim 13, Freeman discloses the device comprising a vaporizing element (312, 313; Fig. 3) that vaporizes material contained in the vaporization chamber to produce the vaporized material (¶¶ 0029, 0033-0034).
 Freeman does not specifically disclose the device further comprising a measurement circuit in electric communication with the vaporizing element that vaporizes the material comprising the medicament to produce the vapor, the measurement circuit measuring fluctuations in one or both of the resistance and the impedance of the vaporizing element and producing fluctuation data representing the measured fluctuations wherein to determine the dosage, the processing means further: obtains the fluctuation data; determines the measured fluctuations based on the fluctuation data; and calculates the dosage further based at least in part on the measured fluctuations. 
Monsees teaches a vaporization device comprising a measurement circuit (¶¶ 0293-0303) in electric communication with a vaporizing element (204; Fig. 2) that vaporizes a material comprising the medicament to produce the vapor (¶¶ 0157, 0181, 0293; Examiner notes: Monsees discloses the heating element in thermal communication with the oven may heat a vaporizable material mass in order to create a gas phase vapor and the resistance of the heating element may be measured with a resistive voltage divider in contact with the heating element and a resistor with a known and substantially constant resistance, para 0293), the measurement circuit measuring fluctuations in the resistance of the vaporizing element and producing fluctuation data representing the measured fluctuations (¶¶ 0293-0303; Examiner notes: Monsees discloses the resistance of the heating element may be measured with a resistive voltage divider in contact with the heating element and a resistor with a known and substantially constant resistance. Changes in heater resistance may be roughly proportional to changes in temperature.) wherein to determine the dosage, the processing means further: obtains the fluctuation data; determines the measured fluctuations based on the fluctuation data [¶¶ 0043-044; Examiner notes: Monsees discloses the resistance of the heater (e.g., a resistive heater) may be measured (Rheater) during operation of the apparatus and compared to a target resistance, which is typically the resistance of the resistive heater at the target temperature]; and calculates the dosage further based at least in part on the measured fluctuations [¶¶ 0043-0044; Examiner notes: Monsees discloses in determining the partial doses and doses described herein, the temperature value used (e.g., the temperature of the vaporizable material during a dose interval, Ti, described in more detail below) may refer to the unitless resistive ratio (e.g., Rheater/Rreference) (i.e. based on change/fluctuation in reference) or it may refer to the normalized/corrected temperature (e.g., in• C.).] for the purpose of accounting for the change in resistance due to the heating of the vaporizing element (¶ 0034).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Freeman to include the measurement circuit in electric communication with the vaporizing element that vaporizes the material comprising the medicament to produce the vapor, the measurement circuit measuring fluctuations in one or both of the resistance and the impedance of the vaporizing element and producing fluctuation data representing the measured fluctuations wherein to determine the dosage, the processing means further: obtains the fluctuation data; determines the measured fluctuations based on the fluctuation data; and calculates the dosage further based at least in part on the measured fluctuations as taught by Monsees for the purpose of accounting for the change in resistance due to the heating of the vaporizing element (See Monsees: ¶ 0034).
Regarding Claim 14, the modified device of Freeman discloses the device, shown above.  
The modified device of Freeman does not explicitly disclose the device wherein the vaporizing element is powered by a direct current circuit, and the measurement circuit directly measures the resistance of the vaporizing element. 
Monsees teaches the vaporization device wherein the vaporizing element is powered by a direct current circuit (¶ 0148; Examiner notes: Monsees discloses that energy may be required to operate the heating element, the energy may be derived from a battery in electrical communication with the heating element), and the measurement circuit directly measures the resistance of the vaporizing element (¶¶ 0293-0303; Examiner notes: Monsees discloses the resistance of the heating element may be measured with a resistive voltage divider in contact with the heating element and a resistor with a known and substantially constant resistance. Changes in heater resistance may be roughly proportional to changes in temperature) for the purpose of accounting for the change in resistance due to the heating of the vaporizing element (¶ 0034).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Freeman to include the vaporizing element is powered by a direct current circuit, and the measurement circuit directly measures the resistance of the vaporizing element as taught by Monsees for the purpose of accounting for the change in resistance due to the heating of the vaporizing element (See Monsees: ¶ 0034).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Monsees as applied to claim 13 above, and further in view of Abair et al. (U.S. Patent No. 4,113,809; hereinafter: “Abair”).
Regarding Claim 15, the modified device of Freeman discloses the device, shown above.  
The modified device of Freeman does not explicitly disclose the device wherein the measurement circuit comprises an inductor positioned with respect to the vaporization element so that fluctuations in the resistance of the vaporization element cause corresponding and proportional fluctuations in the inductive reactance of the inductor, wherein the fluctuation data representing the measured fluctuations in impedance are based on the fluctuations in the inductive reactance.
Abair teaches a hand held nebulizer comprising a vaporization element 17; Fig. 2; col 3, ln 39-43) and a measurement circuit (56; Fig. 3; col 4, ln 56 to col 5, ln 49; col 6, ln 22-48); wherein the measurement circuit comprises an inductor (71, 74; Fig. 3) positioned with respect to the vaporization element (Fig. 3) so that fluctuations in the resistance of the vaporization element cause corresponding and proportional fluctuations in the inductive reactance of the inductor, wherein the fluctuation data representing the measured fluctuations in impedance are based on the fluctuations in the inductive reactance (col 2, ln 10-38) for the purpose of reducing the power requirements and protecting against overheating (col 2, ln 10-38).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the measurement circuit of the modified device of Freeman to include the inductor positioned with respect to the vaporization element so that fluctuations in the resistance of the vaporization element cause corresponding and proportional fluctuations in the inductive reactance of the inductor, wherein the fluctuation data representing the measured fluctuations in impedance are based on the fluctuations in the inductive reactance as taught by Abair for the purpose of reducing the power requirements and protecting against overheating (See Abair: col 2, ln 10-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785